          Case 1:19-cv-11783-RA Document 53
                                         52 Filed 08/31/21
                                                  08/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


J.R., individually and on behalf of
J.B., a child with a disability,

                              Plaintiff,                      Case No.: 1:19-cv-11783-RA-SN

       -against-

NEW YORK CITY
DEPARTMENT OF EDUCATION,

                              Defendant.


      JUDGMENT AWARDING PLAINTIFFS’ ATTORNEYS FEES AND COSTS
          CONSISTENT WITH MEMORANDUM OPINION & ORDER

       The Court GRANTS Plaintiffs’ motion for summary judgment, as well as pre-and post-

judgment interest WITH MODIFICATIONS as set forth in the Court’s Memorandum Opinion

and Order dated August 4, 2021:

For the administrative component:

       1. Plaintiffs are entitled to an hourly rate of $350.00 for Andrew Cuddy and Jason

           Sterne. Mr. Cuddy and Mr. Sterne billed a combined total of 2.5 hours for the

           administrative component. A 20% reduction in hours billed brings Mr. Cuddy and

           Mr. Sterne’s billable hours to 2.0. Therefore, Plaintiffs are entitled to $700 in

           attorneys’ fees for Mr. Cuddy and Mr. Stern.

       2. Plaintiffs are entitled to an hourly rate of $250 for Justin Coretti and Kevin Mendillo.

           Mr. Coretti and Mr. Mendillo billed a combined total of 87 hours for the

           administrative component. A 20% reduction in hours billed brings Mr. Coretti and
        Case 1:19-cv-11783-RA Document 53
                                       52 Filed 08/31/21
                                                08/19/21 Page 2 of 4




        Mr. Mendillo’s total billable hours to 69.6 hours. Therefore, Plaintiffs are entitled to

        $17,400.00 in attorneys’ fees for Mr. Coretti and Mr. Mendillo.

     3. Plaintiffs are entitled to an hourly rate of $100 for paralegals/legal assistants Allison

        Bunnell, Aaron Moore, Diana Gagliostro, Amanda Pinchak, Sarah Woodard, and

        Shobna Cuddy. The total time billed for paralegal/legal assistant work on the

        administrative matter was 21.1 hours. A 20% reduction in billing hours brings the

        total paralegal/legal assistant hours to 16.9 hours. Therefore, Plaintiffs are entitled to

        $1,690.00 in attorneys’ fees for paralegal/legal assistants on the administrative matter.

     4. Plaintiffs are entitled to recover one hour of travel time each way for Mr. Coretti’s

        travel to hearings at an hourly rate of $125. As Mr. Coretti traveled to and from New

        York City for three hearings, Plaintiffs’ are entitled to $750 in travel time for Mr.

        Coretti.

     5. Plaintiffs’ costs for printing are reduced to .10 cents per page. This reduces Plaintiffs’

        printing (copying) costs for the administrative component from $151.00 to $30.20.

     6. Plaintiffs’ may not seek costs for faxing, reducing Plaintiffs’ costs for the

        administrative component by $132.00.

     7. The total attorneys’ fees Plaintiff is entitled to for the administrative component is

        $20,540.00 including Mr. Coretti’s travel time.

     8. The total costs Plaintiff is entitled to for the administrative component is $1,512.75.

Federal Component

     9. Plaintiffs are entitled to an hourly rate of $350.00 for Andrew Cuddy and Jason

        Sterne. Mr. Cuddy and Mr. Sterne billed a combined total of 9.4 hours for the federal

        component. A 25% reduction in hours billed brings Mr. Cuddy and Mr. Sterne’s
         Case 1:19-cv-11783-RA Document 53
                                        52 Filed 08/31/21
                                                 08/19/21 Page 3 of 4




         billable hours to 7.1. Therefore, Plaintiffs are entitled to $2,485.00 in attorneys’ fees

         for Mr. Cuddy and Mr. Stern.

      10. Plaintiffs are entitled to an hourly rate of $250 for Justin Coretti and Benjamin Kopp.

         Mr. Coretti and Mr. Kopp billed a combined total of 67.6 hours for the federal

         component. A 25% reduction in hours billed brings Mr. Coretti and Mr. Kopp’s total

         billable hours to 50.7 hours. Therefore, Plaintiffs are entitled to $12,675.00 in

         attorneys’ fees for Mr. Coretti and Mr. Kopp.

      11. Plaintiffs are entitled to an hourly rate of $100 for paralegals/legal assistants Allison

         Bunnell, Amanda Pinchak, and Shobna Cuddy. The total time billed for

         paralegal/legal assistant work on the administrative matter was 5.8 hours. A 25%

         reduction in billing hours brings the total paralegal/legal assistant hours to 4.4 hours.

         Therefore, Plaintiffs are entitled to $440.00 in attorneys’ fees for paralegal/legal

         assistants on the administrative matter.

      12. Plaintiffs’ costs for printing are reduced to .10 cents per page. This reduces Plaintiffs’

         printing (copying) costs for the administrative component from $18.00 to $3.60.

      13. Plaintiffs’ did not seek any faxing costs associated with the federal matter.

      14. The total attorneys’ fees Plaintiff is entitled to for the federal component is

         $15,600.00.

      15. The total costs Plaintiff is entitled to for the federal component is $493.60.

Pre-Judgment Interest

      16. Plaintiffs are seeking pre-judgment interest calculated as Principal x Annual Rate x

         (Number of Days/365), citing Makinen v. City of New York, No. 11-cv-07535, 2016

         WL 1451543 *11 fn. 5 (S.D.N.Y. Apr. 12, 2016).
          Case 1:19-cv-11783-RA Document 53
                                         52 Filed 08/31/21
                                                  08/19/21 Page 4 of 4




       17. Plaintiffs are entitled to pre- judgment interest as calculated from the date of the

           initial fee demand Plaintiffs made on from November 17, 2018 through August 10,

           2021 at 3.25% on the amount awarded in this Order.



       ORDERED that Plaintiffs’ Motion for Summary Judgement is hereby GRANTED WITH

MODIFICATIONS; and it is further

       ORDERED that Plaintiff is hereby awarded attorneys’ fees in the amount of $36,140.00,

costs in the amount of $2,006.35, and prejudgment interest in the amount of $3,386.40, with

post-judgment interest thereon.



SO ORDERED.



Dated: August 31, 2021                        ___________________________________
       New York, New York                     HONORABLE RONNIE ABRAMS
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK
